Citation Nr: 0921953	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for arthritis of the 
upper back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board granted a motion to advance this case on the docket 
in May 2009.  See 38 C.F.R. § 20.900(c) (2008).


REMAND

The Veteran contends that service connection is warranted for 
arthritis of his hands, hips, knees, and upper back because 
his arthritis is related to service.  In an August 2006 
statement, the Veteran's representative argued that his 
arthritis developed as a result of his service in World War 
II.  Specifically, he argued that the Veteran performed 
physically demanding work during service by operating a gun 
that fired thousands of rounds during four military 
campaigns.

The Veteran's service treatment records are unavailable and 
are presumed to have been destroyed in a fire that occurred 
at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  In such cases, the Board has a heightened 
duty to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran's DD 
Form 214 is of record, however, and confirms that he was a 
cannoneer and participated in four campaigns in Italy.  In 
light of the foregoing, the Board finds that the contention 
of the Veteran's representative that his in-service duties 
were physically demanding are credible.

The pertinent medical evidence of record includes a January 
1975 VA examination report, which notes the Veteran's 
complaint of arthritis in the fingers of his right hand.  It 
also includes October 2002 private treatment records, which 
show that the Veteran has osteoarthritis of the cervical 
spine, and an April 2006 VA examination report, which 
reflects diagnoses of degenerative joint disease of both 
hips, both knees, and both hands.

With respect to medical nexus, the Veteran's private 
physician stated in a February 2005 letter that he had 
treated the Veteran for arthritis in his upper and lower 
extremities, including the hips, knees, and hands, since the 
1980s.  He wrote that he had "no doubt" that the Veteran's 
disease had its onset during the harsh winter conditions that 
prevailed during his service in Italy.  The April 2006 VA 
examiner, however, opined that it was less likely than not 
that the arthritis in the Veteran's hips, knees, and hands 
was related to service.  He explained that the Veteran had 
severe degenerative joint disease which had taken years to 
accumulate and that his military service "probably played 
very little role in creating" his current disease.

The private physician opined that the arthritis of the 
Veteran's hips, knees, and hands had its onset during the 
harsh conditions he was subject to during service, but he did 
not provide a rationale for his opinion.  Although the VA 
examiner opined that the arthritis in those joints was not 
related to service, he also implied that service had played 
some role, albeit a "very little" one, in the development 
of his arthritis.  The Board finds that each of these medical 
opinions is inadequate since the private opinion is 
unsupported by a rationale and the VA medical opinion is 
inconsistent with the rationale provided.  Moreover, neither 
opinion addresses the relationship, if any, between the 
Veteran's upper back condition and service.  Accordingly, 
since neither medical opinion of record provides a sufficient 
basis upon which the claims may be decided, the Board finds 
that another medical opinion must be obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to address the 
etiology of the arthritis of his hands, 
hips, bilateral knees, and upper back.  
Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the arthritis in each of these 
joints is etiologically related to the 
Veteran's active service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for arthritis of the 
hands, hips, knees, and upper back based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Moreover, the law 
requires that all claims that are remanded by 

	                                                                               
(CONTINUED ON NEXT PAGE)
		
		
		

the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


